Citation Nr: 1404101	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an earlier effective date than October 2005 for the restoration of retired pay waived to receive disability compensation from the Department of Veterans Affairs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1952 to March 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has received a compensable rating for VA benefits since July 1973.


CONCLUSION OF LAW

The Veteran is entitled to an effective date of no earlier than June 1, 2003 for his retroactive restoration of waived retirement pay.  38 U.S.C.A. § 1413a (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an earlier effective date for his combat related special compensation (CRCS).  The Veteran retired from the armed forced in March 1973.  He has received military retirement pay since then.

In a January 2007 rating decision the RO determined the Veteran was service connected for diabetes mellitus at 20 percent effective September 6, 2005.  In a February 2008 rating decision he was also found to be service connected for radiculitis of the right lower extremity at 10 percent effective January 2007.  Finally, his service-connected low back strain was increased to 40 percent effective January 2007.

In August 2008 the Veteran received a letter from the VA indicating he was entitled to retroactive compensation of $1,696.00 for the period of October 2005 through February 2008 as CRCS.  The Veteran now contends the period of retroactive payment should extend back to March 1973, when the Veteran retired from the armed forces.

In general, there is a prohibition on the concurrent payment of military retired pay and VA disability compensation pay without a waiver of a portion of the retired pay.  See 38 U.S.C.A. § 5304 ; see also 38 U.S.C.A. § 5305.  Legislation, however, has been enacted to allow certain Veterans to receive some measure of concurrent payments for both their retired military pay and their VA disability compensations. The two applicable programs are known as Combat Related Special Compensation (CRSC) and Concurrent Retirement and Disability Payment (CRDP).

The CRSC program was established by the National Defense Authorization Act (NDAA) for Fiscal Year 2003, Pub. L. No.107-314 § 636, in December 2002. The purpose of the legislation was to allow receipt of partial or full military retired pay and VA disability compensation to eligible military retirees with combat-related disabilities.  CRSC became effective June 1, 2003. Under a prior version of the law, CRSC was payable when a Veteran had a combined 60 percent service-connected, combat-related disability, and was evaluated as individually unemployable due to the service-connected disabilities.  See Veterans Benefits Administration  (VBA) Manual M21-1MR, Part III, Subpart v, 5.A.7. 

Under an amended version of the program, eligibility was expanded effective January 1, 2004, such that the basic eligibility for CRSC would be met if the Veteran had completed 20 years of service and had a qualifying combat-related disability. The change in law was codified at 10 U.S.C.A. § 1413a . Notably, the criteria for CRSC do not require a Veteran to have actually engaged in combat. The pertinent military department makes the final determination regarding qualifying disabilities. This is not a VA program. Id.  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, precedent opinions of the General Counsel of the VA and precedential decisions to courts of superior jurisdiction. 38 U.S.C.A. § 7104(c) ; 38 C.F.R. § 20.101(a).

VA is not the agency responsible for making the determination of CRSC eligibility in the first instance.  The Veteran must apply with his own service department through the Defense Finance and Accounting Service (DFAS).  See M21-1MR, Part III, Subpart v, 5.A.7; see also 10 U.S.C.A. § 1413a  (West 2002).  Once a determination as to eligibility has been made by DFAS, and notice provided to VA, the Veteran's compensation can be adjusted accordingly.  Thus, the Board's sole focus in this appeal is whether the Veteran is entitled to CRSC prior to October 2005.

In the April 2011 statement of the case (SOC) the RO indicated the Veteran was not entitled to an earlier effective date than October 2005 because he was not receive a compensable evaluation prior to this date.

However, the claims file includes July 1973 rating decision which determined the Veteran had a combined total disability rating of 10 percent.  In an August 1973 written statement the Veteran elected to waive a portion of his retirement pay in order to receive compensation for the VA for his 10 percent combined rating effective October 1973.  

Accordingly, the Board finds the claims file reflects the Veteran has received compensable VA disability rating since 1973.  Therefore the Veteran is entitled to an earlier effective date for his retroactive CRSC payments.

However, the Veteran is not entitled to a retroactive payment dating back to the date of his compensable disability rating in 1973.  CRSC retroactive pay cannot be paid prior to June 1, 2003 because benefits cannot be awarded under this program for periods prior to the effective date of the amended legislation.  

Therefore, the Board finds the Veteran is entitled to an effective date of June 1, 2003 for his retroactive CRSC pay.
Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Veteran's claims for service connection and increased ratings were granted.  He then appealed the downstream issue of the effective date of restoration for retired pay.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, as have service treatment records.  The Veteran or his representative have not identified any additional information which may be relevant to the claim.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.   

Finally, the Veteran was not provided with a VA examination, but such examination would serve no purpose in this claim.  This appeal involves solely matters of legal entitlement not medical conditions.  Therefore the Board finds no VA examination was required.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




ORDER

An effective date of no earlier than June 1, 2003 for the Veteran's restoration of retirement pay waived to receive disability compensation is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


